DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Lippman et al. US 5,423,454) discloses a process for synthesis of a C2-5 alkane comprising: (a) providing an electrolyte formulation comprising from about 3N to about 6N C2-C5 carboxylic acid and from about 2% to about 6% alkali C2-C5 carboxylate, wherein the C2-C5 carboxylate and carboxylic acid have the same carbon alkyl length into a pressure vessel having an electrode cell or stack (col. 7, lines 1-3); (b) adding electrical current to the electrode cell or stack (col. 9, lines 7-8); (c) pressurizing the pressure vessel; and (d) recovering a gas stream from the pressure vessel comprising a C2-8 alkane, CO2 and H2 (col. 6, lines 48-54).
However, the independent claim 1 requires from about 2M to about 4M alkali C2-C5 carboxylate.
The prior art of record do not disclose nor suggest the instantly claimed invention as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794